300 N.Y. 644 (1950)
In the Matter of the Probate of The Will of Frances A. English, Deceased. John L. English et al., Appellants; Fred G. Follett, Respondent.
Court of Appeals of the State of New York.
Argued January 6, 1950.
Decided January 13, 1950
James H. Penrose for appellants.
Edgar Blumberg for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate. No opinion.